COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-12-00572-CR




BRIAN DUMONT JACKSON                                              APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE COUNTY COURT AT LAW OF COOKE COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      On November 1, 2012, the trial court convicted Appellant Brian Dumont

Jackson of driving while intoxicated and sentenced him to three days’

confinement and an $850 fine. Jackson timely filed a motion for new trial and

notice of appeal on November 27, 2012. See Tex. R. App. P. 21.4(a), 26.2(a)(2).



      1
      See Tex. R. App. P. 47.4.
The trial court subsequently granted his motion for new trial on December 18,

2012, and set the case for a jury trial to be held on May 14, 2013.

      On January 9, 2013, we notified Jackson that the appeal appears to be

moot because the trial court granted his motion for new trial. See Tex. R. App. P.

21.9(b). We requested that he file a response stating grounds to continue the

appeal on or before January 22, 2013, if he desired to continue the appeal. See

Tex. R. App. P. 44.3. No response was filed.

      Accordingly, because the trial court granted Jackson’s motion for new trial,

making any appeal from the original judgment moot, we dismiss this appeal. See

Tex. R. App. P. 21.9(b), 43.2(f).


                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 2, 2013




                                         2